Citation Nr: 1543438	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-30 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide exposure.

2.  Entitlement to service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1967.  He served in the Republic of Vietnam.

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.

An appeal on the issue of entitlement to service connection for an acquired psychiatric disorder was also perfected by the Veteran.  However, in a December 2010 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In an April 2011 report of contact, the Veteran claimed entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran's representative also submitted a statement in September 2015 seeking entitlement to service connection for residuals of a stroke, to include as secondary to the Veteran's heart disorder.  These claims have not been addressed by the RO and are referred for the appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014 & Supp. 2015).


FINDINGS OF FACT

1.  In June 2004 rating decision, the claim of entitlement to service connection for a heart disorder was denied on the basis that it was not shown in service and was not related to service or to a service-connected disability.  

2.  The evidence added to the record since the June 2004 rating decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a heart disorder.  

3.  The Veteran's heart disorder, which has been diagnosed as an aortic dissection and ischemic heart disease, is presumed related to his acknowledged toxic herbicide exposure.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied the Veteran's claim for entitlement to service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2.  As the evidence received subsequent to the June 2004 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3. The criteria for entitlement to service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA Duty to Notify and Assist   VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

In this case the Veteran is claiming entitlement to service connection for a heart disorder.  This claim was previously denied by the RO in June 2004 on the basis that a heart disorder was not shown in service nor was his current condition related to active duty service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011). This represents the last final denial of the claim.

After a review of the evidence submitted since the rating decision became final, the Board determines that the claim should be reopened.  Specifically, among other new evidence in the record, the evidence includes a June 2012 opinion by a private physician who determined that the Veteran's heart disorder, which was diagnosed at that time as an aortic dissection, was related to toxic herbicide exposure during the Veteran's service in the Republic of Vietnam.  

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claim is reopened.  

Service Connection

The Veteran is seeking service connection for a heart disorder.  Specifically, the evidence of record reflects that the Veteran first experienced cardiac symptoms in July 2001, which he characterized as "severe scapular pain" radiating down his back.  A CT scan at that time revealed a type A aortic dissection from the ascending aorta to the bifurcation.  This CT scan also noted that a "significant amount of the lumen was very enlarged with almost complete obliteration of the true lumen."  Soon thereafter, he underwent surgical repair with a 23 mm "St. Jude" valve aortic conduit, reimplantation of his coronary arteries, and repair of his transverse arch with a Hemashield graft.   

Following this treatment, the Veteran was essentially asymptomatic until April 2006, when he was treated for Methicillin-Susceptible Staphylococcus aureus (MSSA) Endocarditis.  During his rehabilitation, he developed a "huge pseudo-aneurysm of the thoracic aorta," requiring repair of ascending and transverse aortic arch, aortic valve replacement, and a single bypass to the right coronary artery.  
It is now his contention that his heart disorder is attributable to his service-connected acquired psychiatric disorder and exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, ischemic heart disease.  38 C.F.R. § 3.309(e).

After a review of the evidence of record, the Board determines that service connection is warranted.  As an initial matter, the Veteran's personnel records reflect that he served in the Republic of Vietnam from April 1966 to May 1967.  As such, he is presumed to have been exposed to toxic herbicides such as Agent Orange.  Additionally, a VA examination performed on the Veteran in October 2011 diagnosed the Veteran with ischemic heart disease based on an abnormal echocardiogram.  As ischemic heart disease is a disorder presumed related to toxic herbicide exposure under 38 C.F.R. § 3.309(e), service connection is warranted on this basis.  

Additionally, while the Veteran had not been clinically diagnosed with ischemic heart disease prior to October 2011, the Board determines that his prior aortic dissection in July 2001 may be construed as a diagnosis of ischemic heart disease for service connection purposes.  This determination is based on a July 2015 opinion rendered by a VA physician who specializes in cardiology, who stated that there was "very high likelihood" that the Veteran's aortic vascular disease was also indicative of "atherosclerotic coronary artery disease (the fundamental basis of ischemic heart disease) at the time of his aortic dissection [in] 2001."  While the cardiologist admitted that this was not always the case, these would be rare exceptions.  

Although there are other VA examinations of record that determined that ischemic heart disease was not present, none of them are of sufficient probative value to rebut the thorough analysis provided by the VA cardiologist.  Therefore, the Board concludes that the preponderance of the evidence supports the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is granted.

						(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide, is granted and the claim is reopened.  

Service connection for a heart disorder, diagnosed as an aortic dissection and ischemic heart disease, to include as due to toxic herbicide, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


